DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 and 15-20 are objected to because of the following informalities:  
Regarding claim 1, lines 4-5: the limitation “the transferred object” should be “a transferred object” since it is being introduced for the first time.
Regarding claim 3, line 2: the limitation “the first transfer components” should be “the at least one first transfer component” to have proper antecedent basis.
Regarding claim 3, line 2: the limitation “the second transfer components” should be “the at least one second transfer component” to have proper antecedent basis.
Regarding claim 4, line 2: the limitation “the first transfer components” should be “the at least one first transfer component” to have proper antecedent basis.
Regarding claim 4, line 2: the limitation “the second transfer components” should be “the at least one second transfer component” to have proper antecedent basis.
Regarding claim 9, line 3: the limitation “material” should be “the material” to have proper antecedent basis.
Regarding claim 9, line 4: the limitation “material” should be “the material” to have proper antecedent basis.
Regarding claim 17, line 4: the limitation “material” should be “the material” to have proper antecedent basis.
Regarding claim 17, line 6: the limitation “material” should be “the material” to have proper antecedent basis.
Regarding claim 18, line 1: the limitation “material” should be “the material” to have proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, the limitations do not further limit the subject matter of the claim upon which it depends because it recites the same subject matter in claim 3.
Regarding claim 8, the limitations do not further limit the subject matter of the claim upon which it depends because it recites the same subject matter in claims 3 and 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 11-14 are allowed.
Claims 1-4, 10 and 15-20 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claims 5-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Takahashi (US Patent 7,335,090) is considered the closest prior art and discloses a transfer device comprising: 
at least one first transfer component (11); and 
at least one second transfer component (31); 
wherein the first transfer component comprises a first carrier pad (21a) that contacts the transferred object, the second transfer component comprises a second carrier pad (31a) that contacts the transferred object.
The primary reason for the indication of allowable subject matter in claim 1 is the inclusion of material of the first carrier pad has stronger capability of capturing electrons than that of the second carrier pad, and material for the second carrier pad has stronger capability of losing electrons than that of the first carrier pad in combination with the rest of the limitations is not taught nor fairly suggested by the prior art.

Regarding claim 11, Takahashi (US Patent 7,335,090) is considered the closest prior art and discloses a transfer method, comprising: 
transferring a transferred object by a first transfer component (11) and a second transfer component (31); 
wherein the first transfer component comprises a first carrier pad (21a) contacting the transferred object in transferring, and the second transfer component comprises a second carrier pad (31a) contacting the transferred object in transferring. 
The primary reason for the indication of allowable subject matter in claim 11 is the inclusion of material of the first carrier pad has stronger capability to capture electrons than that of the second carrier pad and material of the second carrier pad has stronger capability to lose electrons than that of the first carrier pad in combination with the rest of the limitations is not taught nor fairly suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        5/17/2022